MARY'S OPINION HEADING                                           




NO. 12-02-00297-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



§
	APPEAL FROM THE 

THE STATE OF TEXAS FOR THE 
BEST INTEREST AND PROTECTION§
	COUNTY COURT AT LAW OF
OF J.C.B., JR.

§
	CHEROKEE COUNTY, TEXAS




MEMORANDUM OPINION

PER CURIAM

 This appeal is being dismissed for want of prosecution.  Tex. R. App. P. 42.3(b).  Appellant
perfected his appeal on October 10, 2002.  Thereafter, the record was filed on October 18, 2002,
making Appellant's brief due on or before November 7, 2002.  On November 20, 2002, this appeal
was dismissed for failure to file a docketing statement.  Best Interest and Protection of J.C.B., Jr.,
No. 12-02-00297-CV (Tex. App.- Tyler November 20, 2002, no pet.) (not designated for
publication), 2002 WL 31628756.  The appeal was reinstated on January 8, 2003 after Appellant's
attorney filed a completed docketing statement along with a motion for rehearing in which he alleged
good cause for failure to file the docketing statement.  Best Interest and Protection of J.C.B., Jr.,
No. 12-02-00297-CV (Tex. App.- Tyler January 8, 2003, no pet.) (not designated for publication),
2003 WL 69493.  Appellant's brief then became due on January 28, 2003.
	Appellant failed to file his brief within the required time, and this court notified him on
February 26, 2003 that the brief was past due.  The notice also stated that if no response explaining
the delay were received by March 10, 2003, the appeal would be dismissed for want of prosecution
under Texas Rule of Appellate Procedure 42.3(c).  As of March 20, 2003, Appellant has neither
tendered his brief nor otherwise responded to this court's notice.  Accordingly, Appellant's appeal
is dismissed for want of prosecution pursuant to Rules of Appellate Procedure 38.8(a)(1) and
42.3.(b).

Opinion delivered March 21, 2003.
Panel consisted of Worthen, C.J. and Griffith, J.










(PUBLISH)









COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

JUDGMENT


MARCH 21, 2003


NO. 12-02-00297-CV


THE STATE OF TEXAS FOR THE

BEST INTEREST AND PROTECTION 

OF J.C.B.





  Appeal from the County Court at Law

of Cherokee County, Texas. (Tr.Ct.No. 28,436)







			THIS CAUSE came on to be heard on the transcript of the record, and the
same being inspected, it is the opinion of this Court that the appeal should be dismissed.

			It is therefore ORDERED, ADJUDGED and DECREED that the appeal be,
and hereby is, Dismissed, and that this decision be certified to the court below for observance.
			By per curiam opinion.
 Panel consisted of Worthen, C.J. and Griffith, J.


















THE STATE OF TEXAS

M A N D A T E

TO THE COUNTY COURT AT LAW OF CHEROKEE COUNTY, GREETINGS:

	Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 21st
day of March, 2003, the cause upon appeal to revise or reverse your judgment between

THE STATE OF TEXAS

FOR THE BEST INTEREST AND PROTECTION

OF J.C.B., JR.


NO. 12-02-00297-CV and Tr. Ct. Case Number 29,436


Opinion by Per Curiam.


was determined; and therein our said Court made its order in these words:
	THIS CAUSE came on to be heard on the transcript of the record, and the same being
inspected, it is the opinion of this Court that the appeal should be dismissed.

	It is therefore ORDERED, ADJUDGED and DECREED that the appeal be, and hereby is,
Dismissed, and that this decision be certified to the court below for observance.

 WHEREAS, YOU ARE HEREBY COMMANDED to observe the foregoing order of said
Court of Appeals for the Twelfth Court of Appeals District of Texas in this behalf, and in all things
have it duly recognized, obeyed, and executed.

 WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of said Court of
Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of Tyler,
this the ______ day of __________________, 200_.

			CATHY S. LUSK, CLERK


			By:_______________________________
			     Deputy Clerk